Citation Nr: 1419020	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  11-03 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel

INTRODUCTION

The Veteran had active service from September 1966 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Detroit, Michigan, the denied the Veteran's claim.

In October 2011, the Veteran testified at a personal hearing over which a Decision Review Officer of the RO presided.  In October 2013, the Veteran testified at a video conference hearing over which the undersigned presided.  A transcript of each hearing has been associated with the claims file.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with this claim.  The documents in such file have been considered by the Board in adjudicating this issue.


FINDING OF FACT

Resolving doubt in the Veteran's favor, tinnitus is etiologically related to service.  


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

A current disability manifested by tinnitus has been established.  (see December 2008 VA examination report, June 2009 medical record from Henry Ford West Bloomfield Hospital).  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). The Veteran has provided (and the file also corroborates) competent and credible evidence of in-service incurrence of acoustic trauma as a field artillery instructor; an in-service injury is demonstrated.  See Shedden, 381 F.3d at 1167.  

In his May 2008 claim, the Veteran indicated he had ringing in both ears (tinnitus) that began in October 1966.  On VA examination in December 2008, the Veteran indicated that his tinnitus had its onset at least 10 years earlier (emphasis added).  In his October 2011 and October 2013 hearings, the Veteran reiterated that his tinnitus began in service and continued since then, with his symptoms becoming more pronounced at least 10 years before the December 2008 VA examination.  An October 2013 report of a polygraph examination from Forensic Polygraph Services, Inc., shows that the Veteran was being truthful when he indicated that he first experienced ringing in the ears while on active duty at Fort Sill.

Notwithstanding the negative nexus opinion of the December 2008 VA examiner (based on an inaccurate conclusion that tinnitus had its onset 10 years earlier), the Board finds that the Veteran has demonstrated a continuity of symptomatology with regard to the asserted tinnitus, having its onset in service and having had continued ever since.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Shedden, 381 F.3d at 1167.  As such, resolving all reasonable doubt in the Veteran's favor, service connection for tinnitus is granted.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013).  


ORDER

Service connection for tinnitus is granted.



____________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


